WD/NC (Rev. 5/2020) Agreed. Order

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

_ UNITED STATES OF AMERICA > )
v. ) Criminal Case No. 0419 2:11CR00038-
001
)
James Marcus George Jr, ,°
Defendant 2

AGREED ORDER AND JUDGMENT.
TO REVOKE SUPERVISED RELEASE

Upon petition of the U.S. Probation Office, joined herein by the United States and the
defendant, to revoke the supervised release of defendant James Marcus George Jr. and for good

cause shown therein, and also based on agreement of the parties as set forth herein:

AGREEMENT OF UNITED STATES AND DEFENDANT
The defendant agrees and stipulates that he has violated the terms and conditions of
. supervised release in the following respects:

DRUG/ALCOHOL USE (Date violation concluded: 8/5/2020). The defendant has violated thé
condition of supervision that states, "The defendant shall refrain from excessive use of alcohol and
shall not unlawfully purchase, possess, use, distribute or administer any narcotic or controlled
substance or any psychoactive substances (including, but not limited to,-synthetic marijuana, bath
salts) that impair a person’s physical or mental functioning, whether or not intended for human
consumption, or any paraphernalia related to such substances, except as duly prescribed by a
licensed medical practitioner," in that,

The defendant provided a urine sample on 7/29/2019 that tested positive for amphetamines. The
defendant admitted verbally and in writing that he used methamphetamine on 7/27/2019.
(Grade C)

The defendant provided a urine sample on 10/17/2019 that tested positive for amphetamines. The
sample was confirmed positive for metharnphetamine by Alere, the national testing laboratory.
The defendant subsequently admitted verbally to using methamphetamine on 10/15/2019.
(Grade C) ,

Case 2:11-cr-00038-MR-WCM Document 123 Filed 08/27/20 Page 1 of 4

 
WD/NC (Rev, 5/2020) Agreed Order

The defendant provided a urine sample on 11/24/2019 that tested positive for amphetamines. The

defendant subsequently admitted verbally and in writing that he used methamphetamine on

11/22/2019. (Grade C)

The defendant provided a urine sample on 1/2/2020 that tested positive for amplietamines. The

defendant subsequently admitted verbally and in writing that he used methamphetamine on
_ 1/1/2020. (Grade C)

The defendant provided a urine-sample on 8/5/2020 that tested positive for amphetamines. The
defendant admitted verbally and in writing that-he used methamphetamine on 8/4/2020. (Grade C)

The parties stipulate, punewant to Chapter 7 Policy Statements: U.S. Sentencing Guidelines,
that the defendant’s violations are a maximum Grade C.and that the defendant has a Criminal
History Category of II.

The patties stipulate, based on U.S.S.G. §7B1.4, that the Guidelines range of imprisonment
for a Grade C violation and a Criminal History Category of II is a term of imprisonment from 4 to
10 months. |

The parties — pursuant to Rules 11(c)(1)(C) and 32.1, Federal Rules of Criminal
Procedure, that the Court should revoke supervised release and order the’ defendant to be
imprisoned for a period of 6 months. If the Court rejects this sentencing agreement, the defendant
has the right to withdraw from this Agreed Order and have an evidentiary hearing on the petition
for revocation of supervised release,

DEFENDANT’S ACKNOWLEDGMENT AND WAIVER |

The defendant acknowledges: that he is admitting the violations of supervised release
because he did, in fact, violate the conditions of supervised release set forth above.

The defendant acknowledges that he has had an opportunity 1) to review the written notice
of the alleged violations of supervised release and 2) to review the evidence against him related to

those alleged violations.

Case 2:11-cr-00038-MR-WCM Document 123 Filed 08/27/20 Page 2 of 4

 
_ WDYNC (Rev. 5/2020) Agreed Order

The defendant further acknowledges that he is aware of the following rights and is
knowingly waiving these rights in exchange for the agreed sentence:
1) The opportunity to appear personally, present evidence, and question adverse witnesses
at a revocation hearing; and
2) The opportunity to make a statement personally to the Court in mitigation of sentence
_ and to present mitigating evidence to the Court.
If the Court accepts the agreed —— the defendant knowingly waives the right to
_ contest the revocation of supervised release and the defendant’s sentence in any appeal or post-
conviction action. Claims of (1) ineffective assistance of counsel and (2) prosecutorial
misconduct, and those claims only, are exempt from this waiver.
| AGREED SENTENCE
-Upon agreement of the parties as set forth ‘above, it is hereby ORDERED that the
previously imposed period of supervised release is REVOKED, |
It is further ORDERED that the defendant, James Marcus George Jr., be and is hereby
SENTENCED to a term of imprisonment of 6 months on Count 3 of the Original Judgment filed
’ in the Western District of North Carolina on 6/26/2013. IF NOT ALREADY IN CUSTODY:
Defendant shall surrender for service of this sentence as instructed by the Bureau of Prisons, until
which time defendant remains on release subject to the terms and conditions previously imposed.
It is further ORDERED that the Court RECOMMENDS to the Bureau of Prisons that the
defendant: |
1. Participate in any available educational and vocational opportunities.

2. Participate in any available substance abuse treatment program opportunities.

Case 2:11-cr-00038-MR-WCM Document 123 Filed 08/27/20 .Page 3 of 4

 
WDINC (Rev. 5/2020) Agreed Order

It is further ORDERED that the defendant not be ORDERED to serve an additional term of

supervised release. |

It is further ORDERED that any restitution order, fine, and special assessment imposed in the
original Judgment in a Criminal Case are hereby reimposed and are to be paid in full
immediately. |

So ORDERED and ADJUDGED, this the ZG day of A U4 ust 20 Zo,

| Aggy

Martj Reidinget__
Chief U.S. District ih, Judge

 

 

 

APPROVED
a“
Sam (9 Georse 56
James Marcus George’ Jr.
Defendant
Attorné/ for Defendant - Assistant United States Attorney
Margaret Paige Teich Thomas Michael Kent

Eric G. Simpson Jeffrey Tomaszewski
Supervisory U.S. Probation Officer U.S. Probation Officer

 

 

Case 2:11-cr-00038-MR-WCM Document 123 Filed 08/27/20 Page 4 of 4

 
